Exhibit 10.21

 

EPOCRATES, INC.

 

November 7, 2011

 

Joe Kleine

12 Norwood Lane

Westport, CT 06880

 

Re:                     Separation & Release Agreement

 

Dear Joe:

 

This letter agreement (this “Agreement”) will confirm our understanding with
regard to your termination of employment with Epocrates, Inc. (the “Company”).

 

1.      Separation. Your last day of work with the Company and your employment
termination date is November 30, 2011 (the “Separation Date”). Effective as of
the Separation Date, you hereby resign all titles and offices you may hold with
the Company.

 

2.      Severance. Subject to your compliance with Section 6 and the terms of
your Employment Agreement dated January 26, 2001, as amended, you shall be
entitled to the following: (i) continuation of your current base salary
($280,000.00 per annum) in accordance with the Company’s regular payroll
practices for the 6-month period commencing on your Separation Date (total cash
payments of $140,000.00), and (ii) the Company shall pay on your behalf to the
appropriate carrier during the 6-month period commencing on your Separation Date
100% of the premiums for continuation of your healthcare coverage pursuant to
COBRA, it being understood and agreed you shall be required to elect COBRA
continuation coverage. Payments made pursuant to this Section 2 shall fully
discharge any obligation of the Company to provide you severance or termination
pay and shall be in lieu of any payment to which you would be entitled pursuant
to any other severance plans, programs, arrangements, or policies of the
Company.

 

3.      Accrued Compensation and Other Compensation or Benefits. Promptly after
the Separation Date, you will be paid for your accrued but unpaid base salary
through your Separation Date. You will be reimbursed in accordance with Company
policy for any expenses that you incurred in the course of performing your
duties for the Company prior to the Separation Date; any request for
reimbursement for such expenses must be submitted within thirty (30) days of the
Separation Date. You will remain entitled to any benefits to which you would
otherwise be entitled under the terms and conditions of the Company’s
401(k) Plan. You acknowledge and agree that other than as set forth in Section 2
and this Section 3, you will not receive any additional compensation, severance
or other benefits after the Separation Date.

 

4.      Equity Awards. Vesting of your outstanding stock options (the
“Options”), will cease on the Separation Date, and your unvested Options shall
terminate as of that date. Your

 

1

--------------------------------------------------------------------------------


 

Options, including your rights to exercise any vested Options, are governed by
the terms of your operative agreements with the Company and the applicable
equity plan(s).

 

5.      Return of Company Property. You agree to return to the Company within
ten business days of your ceasing to provide any services to Company all
documents (and all copies thereof) and other property of or pertaining to the
Company that you have had in your possession at any time, including, but not
limited to, Company files, notes, notebooks, correspondence, memoranda,
agreements, drawings, records, business plans, forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers, pagers, telephones, credit cards, entry cards,
identification badges and keys), and any materials of any kind that contain or
embody any proprietary or confidential information or trade secrets of the
Company (and all reproductions thereof in whole or in part). You also agree to
erase any such proprietary or confidential information of the Company contained
in any electronic document or e-mail system in your possession, custody or
control. Nothing in this Section 5 shall prohibit you from retaining publicly
available documents or benefit or equity plans in which you have participated
and documents relating to your compensation and to your indemnification rights.

 

6.      Restrictive Covenants. You reaffirm, and agree to comply with, all of
your obligations set forth in your Employment Agreement and agree that such
obligations shall remain in full force and effect and such paragraphs are
incorporated by reference as if restated herein. You acknowledge and agree that
during the Severance Period, you shall not, directly or indirectly: (i) engage
in any Competitive Business anywhere in the world (whether as owner, partner,
officer, director, employee, consultant, investor, lender or otherwise, except
as the holder of not more than 5% of the outstanding stock of a publicly-held
company); (ii) solicit, induce or aid others to solicit or induce any employees
or consultants of Company (collectively, “Company Employees”) to terminate their
employment or consulting services with Company; or (iii) contact or otherwise
communicate with any customers of Company engaged in a Competitive Business for
purposes of reducing the nature or amount of business that such customers
conduct with Company. You acknowledge and agree that the compensation and/or
benefits set forth in Section 2 and in Section 3 of this Agreement is sufficient
consideration for you non-solicitation and non-compete provisions contained
herein. For purposes of this Agreement, “Competitive Business” shall mean any
the following entities, including their affiliates: WebMD Health Corp., Practice
Fusion, Quantia, WorldOne, Physicians Interactive and Doximity.

 

7.      Nondisparagement. You agree not to disparage the Company and its
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputations or personal
reputations, and the Company agrees to direct its officers and directors not to
disparage you in any manner likely to be harmful to you or your business,
business reputation or personal reputation; provided that both you and the
Company may respond accurately and fully to any request for information to the
extent required by legal process.

 

2

--------------------------------------------------------------------------------


 

8.      Release of Claims.

 

(a)           Claims Released. In consideration for, and as a condition to
receiving the benefits described in Section 2 and Section 3 to which you are not
otherwise entitled, you, for yourself and your representatives, attorneys,
heirs, executors, successors and assigns (collectively, the “Releasing Parties”)
hereby completely, conclusively, absolutely, unconditionally and irrevocably
release Company and each of their respective affiliates, directors, officers,
employees, shareholders, partners, agents, attorneys, predecessors, successors,
parent and subsidiary entities, insurers, affiliates, and assigns (collectively,
the “Released Party”) from any and all claims, liabilities and obligations, both
known and unknown liquidated or unliquidated, fixed or contingent, asserted or
unasserted, mature or unmatured, foreseen or unforeseen, or otherwise, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring at any time prior to and including the date you sign this Agreement.
Each Released Party is an intended third-party beneficiary, and this Agreement
may be enforced by each of them in accordance with the terms hereof in respect
of the rights granted to such Released Party hereunder. This general release
includes, but is not limited to: (1) all claims arising out of or in any way
related to your employment with the Company or the termination of that
employment; (2) all claims related to your compensation or benefits from the
Company, including wages, salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (3) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (4) all tort claims, including, without limitation, claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including, without
limitation, claims for discrimination, harassment, retaliation, attorneys’ fees,
or other claims arising under Title VII of the Civil Rights Act of 1964, as
amended; the Civil Rights Act of 1991; the Age Discrimination in Employment Act
of 1967, as amended (including the Older Workers Benefit Protection Act); the
Equal Pay Act of 1963, as amended; the Americans with Disabilities Act of 1990;
the Family and Medical Leave Act of 1993; the Worker Adjustment Retraining and
Notification Act; the Employee Retirement Income Security Act of 1974; any
applicable Executive Order Programs; the Fair Labor Standards Act; or their
state or local counterparts; or any other federal, state or local civil or human
rights law, or any other local, state, or federal law, regulation or ordinance.
Each Releasing Party acknowledges that he, she or it may discover facts in
addition to or different from those now known or believed to be true with
respect to the subject matter of the releases granted herein, but acknowledge
that it is his, her or its intention to fully, finally and forever settle,
release and discharge any and all claims hereby known or unknown, suspected or
unsuspected, which do or do not exist, or heretofore existed, and without regard
to the subsequent discovery or existence of such additional or different facts.
The Releasing Parties do hereby covenant and agree not to maintain or cause to
be maintained against any Released Party any suit, arbitration or action in any
arbitration tribunal or in any court or administrative body of the United States
or in any state thereof or elsewhere with respect to any matter embraced within
this General Release (such covenant and agreement being referred to herein as,
the “Covenant Not to Sue”).

 

(b)           Exceptions. Excluded from this release are (i) any claims that
cannot be waived by law in a private agreement between employer and employee,
(ii) any rights or claims you have under this Agreement for payments and
benefits provided under or in accordance with the terms of this Agreement, and
(iii) any rights or claims you may have to indemnity for actions

 

3

--------------------------------------------------------------------------------


 

taken within the scope of your employment with the Company. You waive, however,
any right to any monetary recovery or other relief should the Equal Employment
Opportunity Commission or any other agency pursue a claim on your behalf.

 

(c)           No Admission. It is understood and agreed that this is a
compromise settlement of a disputed claim or claims and that neither this
Agreement itself nor the furnishing of the consideration for this Agreement
shall be deemed or construed as an admission of liability or wrongdoing of any
kind by any Released Party.

 

9.      Representations. You acknowledge and represent that you have not
suffered any age or other discrimination, harassment, retaliation, or wrongful
treatment by any Released Party that constitutes a tort under applicable law or
violates an applicable federal, state or local statute. You also acknowledge and
represent that you did not and do not have any rights under nor have you been
denied any rights including, but not limited to, rights to a leave or
reinstatement from a leave under the Family and Medical Leave Act of 1993 or any
similar law of any jurisdiction.

 

10.    Time to Consider; Effectiveness. By signing this Agreement, you hereby
acknowledge that: (a) your waiver and release specified in Section 8 hereof do
not apply to any rights or claims that may arise after the date you sign this
Agreement or with respect to your rights hereunder; (b) you have the right to
consult with an attorney prior to signing this Agreement; (c) you have
forty-five (45) days to consider this Agreement (although you may choose to sign
it earlier); (d) you have seven (7) days after you sign this Agreement to revoke
it; and (e) this Agreement will not be effective until the date on which the
revocation period has expired, which will be the eighth day after you sign this
Agreement, assuming you have returned it to the Company’s Chief Executive
Officer by such date. To revoke your signature, you must notify the Company in
writing within seven days of the date you signed this Agreement. Such notice
must be delivered by 5:00 p.m. of the seventh day and addressed to the Chief
Executive Officer of the Company. In the event that you do not sign this
Agreement or if you revoke your signature, you will not be entitled to the
payments and benefits described in Section 2.

 

11.    Tax Matters.

 

(a)           Withholding. The Company may withhold from any and all amounts
payable under this Agreement such federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

 

(b)           Section 409A Compliance.

 

(i)            The intent of the parties is that payments and benefits under
this Agreement comply with Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. To the extent that any
provision hereof is modified in order to comply with Code Section 409A, such
modification shall be made in good faith and shall, to the maximum extent
reasonably possible, maintain the original intent and economic benefit to the
Employee and the Company of the applicable provision without violating the
provisions of Code Section 409A. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be

 

4

--------------------------------------------------------------------------------


 

imposed on the Employee by Code Section 409A or damages for failing to comply
with Code Section 409A.

 

(ii)           To the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Code Section 409A, (A) all expenses or other reimbursements hereunder shall be
made on or prior to the last day of the taxable year following the taxable year
in which such expenses were incurred by the Employee, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

 

(iii)          Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“nonqualified deferred compensation” for purposes of Code Section 409A be
subject to offset by any other amount unless otherwise permitted by Code
Section 409A.

 

12.    Miscellaneous. This Agreement and your Employment Agreement constitutes
the complete, final and exclusive embodiment of the entire agreement between you
and the Company with regard to this subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of the
Company. This Agreement will bind the heirs, personal representatives,
successors and assigns of both you and the Company, and inure to the benefit of
both you and the Company, their heirs, successors and assigns,
provided, however, that you may not assign your rights or obligations hereunder.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination will not affect any other provision of
this Agreement and the provision in question will be modified by the court so as
to be rendered enforceable. In the event of a breach or threatened breach of any
provision of this Agreement, you agree that the Company shall be entitled to
injunctive or other equitable relief in a court of appropriate jurisdiction to
remedy any such breach or threatened breach, and you acknowledge that damages
would be inadequate and insufficient. The existence of this right to injunctive
and other equitable relief shall not limit any other rights or remedies that the
Company may have at law or in equity including, without limitation, the right to
monetary, compensatory and punitive damages. This Agreement shall be governed by
the laws of the State of New Jersey.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5

--------------------------------------------------------------------------------


 

IF THIS AGREEMENT IS ACCEPTABLE TO YOU, PLEASE SIGN BELOW AND RETURN THE
ORIGINAL TO THE COMPANY’S CHIEF EXECUTIVE OFFICER AT THE ADDRESS SET FORTH
ABOVE.

 

I wish you good luck in your future endeavors.

 

Sincerely,

 

EPOCRATES, INC.

 

 

 

 

 

 

By:

/s/ Matt Kaminer

 

 

 

 

Name:

Matt Kaminer

 

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

AGREED AND VOLUNTARILY EXECUTED:

 

 

 

 

 

 

 

/s/ Joe Kleine

 

Joe Kleine

 

 

 

 

Dated:

11/8/11

 

 

6

--------------------------------------------------------------------------------

 